Citation Nr: 1447764	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right forearm disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to a higher initial disability rating for pes planus, left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Veteran testified at a hearing before the Board in Buffalo, New York.  A transcript of the hearing is associated with the claims file.

(The claims of service connection for a right foot disability and an initial higher rating for left foot pes planus are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a current right forearm disability attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a right forearm disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in April 2010 and June 2011, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims for service connection and increased rating, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All relevant post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records relevant to his right forearm claim that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

A VA examination was not provided in conjunction with the service connection claim for right forearm disability, and the evidence of record does not warrant one.  VA has a duty to provide an examination when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary here because there is no evidence of a current diagnosed right forearm disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) a current disability; (2) a disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a right forearm disability, which he contends originated from an injury he sustained in service.

Service medical records dated in July 1984 show that the Veteran received treatment for a right forearm injury he sustained while riding in a bus that came to a sudden stop.  The Veteran was thrown from his seat and "bumped [his right] arm against [a] metal bar[.]"  Examination of his arm revealed swelling and pain upon palpation, but no deformity or discoloration.  He had full range of motion of the wrist and elbow, and x-rays were negative for a fracture.  The physician diagnosed a sprain.  Service medical records were otherwise silent for any complaint or treatment related to the Veteran's right arm.  At his separation examination, conducted in February 1986, the Veteran did not report any right arm pain or problems, and the examination was negative for objective findings of any right arm abnormality.

Post-service medical evidence pertinent to the Veteran's right forearm consists solely of VA treatment records.  Of particular interest are numerous acupuncture treatment notes, which reflect periodic complaints of right arm pain.  See, e.g., VA treatment records dated in March, May, August, September, and October 2011.  None of the medical evidence, however, reflects a diagnosed right forearm disability.

At his May 2014 hearing, the Veteran testified that after his injury he continued to experience pain in his right arm throughout the remainder of service and periodically received treatment in the form of pain medicine and anti-inflammatories.  Following service, he reportedly self-medicated with over-the-counter pain relievers, but did not seek any formal medical care until 2009, when he learned of his eligibility for VA treatment.  The Veteran noted, however, that his physicians have been unable to diagnose him "with any[thing] specific."  See hearing transcript at 3-11.

The Board acknowledges the Veteran's repeated assertions that his right arm pain is the result of his in-service injury; however, the record does not demonstrate that he has a diagnosis of any residual disability related to that injury at any point during the claim period.  The Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of pain or other manifestations of disability, and his account thereof is not incredible.  See Buchanan, supra; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, a prerequisite for entitlement to service connection is a current diagnosis of disability.  While the Board does not doubt the Veteran's reported pain or discomfort, pain alone-in the absence of an underlying diagnosed condition-is not a disability for which VA compensation is payable.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No diagnosis of a right forearm disability is shown and the Veteran lacks the required medical education and training to render a medical diagnosis or provide a competent opinion as to etiology.

In the absence of proof of a diagnosed disability at any time during the claim period, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Therefore, the Board concludes that the preponderance of evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right forearm disability is denied.


REMAND

Service Connection for Right Foot Disability

The Veteran initially sought service connection for a bilateral foot disability.  In September 2010, he was afforded a VA examination in support of his claim.  The examination report reflects a diagnosis of left foot pes planus, but a "normal exam of the right foot."  With regard to etiology, the examiner opined that the Veteran's left foot disability was at least as likely as not related to his military service; an opinion with regard to the right foot was not offered, as no disability was found.  Subsequent VA examinations focused solely on the Veteran's left foot.  See examination reports dated in July 2011 and August 2012. 

Medical evidence of record, however, reflects numerous complaints of bilateral foot pain and indicates the Veteran has bilateral "flat feet" and "pronated arches."  See August 2009 VA treatment record ("pt presents with B flat feet"); December 2009 VA treatment record ("bilateral pronated arches").  Although the examiner stated that she reviewed the Veteran's claims file, including VA records, she did not discuss this evidence or provide an explanation for why she thought the previous assessments were no longer valid.

In light of the foregoing, the Board finds the September 2010 examination to be inadequate for the purpose of adjudicating the Veteran's right foot claim.  Once VA undertakes to provide a VA examination it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, the Veteran must be afforded an examination, and an opinion should be provided that takes into consideration all of the facts of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Higher Rating for Left Foot Pes Planus

During his May 2014 hearing, the Veteran asserted that his left foot disability had increased in severity.  The Veteran indicated that since the July 2010 rating decision he had undergone two surgeries to remove a deformity on the bottom of his left foot.  Hearing transcript at 18-19.  He has subsequently experienced "constant pain" whenever he engages in normal activity.  Id. at 23.  At the time of his last VA examination in August 2012, the Veteran had undergone only one surgery, with a second surgery pending.

When there is evidence that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer, 10 Vet. App. at 403.  Thus, on remand, the Veteran must be afforded a new examination to assess the current severity of his service-connected left foot disability.  Prior to the examination, attempts should be made to obtain any outstanding relevant medical records.

The Veteran and his representative have also argued that the Veteran cannot work because of his service-connected left foot disability.  With regard to this question, the Veteran submitted a February 2011 letter from his VA primary care physician indicating the "chronic pain condition" in his left foot "limits his employment options."  The letter stated that the Veteran's "ongoing pain" has "significantly affected his ability to tolerate walking and standing for prolonged periods of time and has affected his ability to work."

In evaluating the current severity of the Veteran's left foot disability, the VA examiner should comment on the functional impact of that disability, to include the Veteran's ability to secure and follow a substantially gainful occupation.  The above-described evidence should specifically be considered and discussed.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

To the extent that attempts to obtain any records is unsuccessful; the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and given an opportunity to secure the records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disability found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should specifically address the following:

(a)  Identify by diagnosis all current disabilities related to the Veteran's right foot.

(b)  If the Veteran is not diagnosed with pes planus, explain why such diagnosis is not warranted, specifically commenting on the August and December 2009 VA treatment records that indicated the Veteran has bilateral "flat feet" and "pronated arches."

(c)  For each diagnosed right foot disability, state whether it is at least as likely as not (probability of at least 50 percent) that such disability was incurred in or is otherwise attributable to military service.

The examiner must provide an explanation for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Also, schedule the Veteran for a VA examination to determine the severity of his left foot disability.  (This may be accomplished in conjunction with the examination of the right foot.)  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

After examining the Veteran and reviewing the record, the examiner should fully describe the Veteran's subjective symptoms and objective clinical findings.  

The examiner should also comment on the functional impact of the Veteran's left foot disability, to include his ability to secure and follow a substantially gainful occupation due to that disability.  In commenting on the functional impact, the examiner should specifically consider and comment on the February 2011 letter from the Veteran's VA primary care physician, which stated the Veteran's left foot disability has impacted his employment options.

The examiner must provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


